EXHIBIT 10.2
 
AMENDMENT #1 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT




ePlus inc. (the "Company"), a Delaware corporation, and Mark P. Marron (the
"Executive") (collectively, the "Parties") have previously entered into an
Amended and Restated Employment Agreement (the "A&R Agreement"), effective
September 6, 2017, and executed by Executive on November 20, 2017, and the
Company on December 12, 2017.  The Parties hereby agree to this Amendment #1
("Amendment #1"), to be effective July 16, 2018.


1. Paragraph 5(a) of the A&R Agreement shall be replaced in its entirety with
the following:


(a)
Effective April 1, 2018, Executive shall receive a base annual salary of eight
hundred thousand dollars ($800,000), which may be increased from time to time.



No other provision of the A&R Agreement is affected by this Amendment #1.






/s/ Barbara Tiano
 
/s/ Mark P. Marron
Barbara Tiano, Vice President Human Resources
On behalf of John E. Callies
 
Mark P. Marron
Chairman, Compensation Committee
Chief Executive Officer and President
 
       
Date:
July 16, 2018
Date:
July 16, 2018






